Exhibit 10.47

[EXECUTION COPY]

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

1. Parties. The parties to this Settlement Agreement and Mutual General Release
(“Agreement”) are:

(a) Orange 21 Inc. (“Orange 21”), Spy Optic, Inc. (“Spy Optic”), Spy S.r.l (“Spy
Italy”) and LEM S.r.l. (“LEM”). Orange 21, Spy Optic, Spy Italy and LEM are
collectively referred to herein as the “Orange 21 Parties”;

(b) Mark Simo (“Simo”); Simo Holdings, Inc. (fka No Fear, Inc.) (“No Fear”); No
Fear Retail Stores, Inc. (“No Fear Retail”); and MX No Fear Europe SAS (“MX No
Fear Europe”). Simo, No Fear, No Fear Retail and MX No Fear Europe are
collectively referred to herein as the “No Fear Parties”).

(c) The Orange 21 Parties and the No Fear Parties are sometimes collectively
referred to herein as the “Parties.”

2. Effective Date. The Effective Date of this Agreement is April 28, 2009 (the
“Effective Date”).

3. The Dispute. A dispute has arisen between the Parties relating to their
respective rights and obligations arising out of various business transactions
including, without limitation, Simo’s service as Chief Executive Officer of
Orange 21, the purchase of goods by No Fear from Spy Optic, and the purchase of
goods by MX No Fear Europe from Spy Italy.

4. Monetary Payment.

(a) On the Effective Date, No Fear shall pay to Orange 21, in federal funds, by
wire transfer to an account to be designated in advance by Orange 21, an amount
in U.S. Dollars equivalent to Three Hundred Seven Thousand, Four Hundred
Fourteen and Eighty One Hundredths Euros (€307,414.81). For purposes of this
payment, the exchange rate for Euros to Dollars has previously been determined
and agreed to. These funds will be applied to fully satisfy the outstanding
amount Spy Italy claims to be owed by MX No Fear Europe.

 

1 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) In addition, on the respective Due Dates set forth in the table below, No
Fear will make the following monetary payments in federal funds to Orange 21 or
its designee by wire transfer to an account designated by Orange 21 prior to the
Effective Date, or to such other accounts as Orange 21 may designate in writing
thereafter:

 

Due Date

    

Amount of Payment

Effective Date      Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two
Hundredths U.S. Dollars ($71,489.32) One (1) month following the Effective Date
     Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two Hundredths
U.S. Dollars ($71,489.32) Two (2) months following the Effective Date     
Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two Hundredths U.S.
Dollars ($71,489.32) Three (3) months following the Effective Date     
Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two Hundredths U.S.
Dollars ($71,489.32) Four (4) months following the Effective Date     
Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two Hundredths U.S.
Dollars ($71,489.32) Five (5) months following the Effective Date     
Seventy-One Thousand Four Hundred Eighty Nine and Thirty-Two Hundredths U.S.
Dollars ($71,489.32)

(c) If Orange 21 fails to timely provide any credit required under Paragraph 5
in full when due, or to apply any available credit to any purchase order that
has been accepted by Orange 21, and does not correct any such failure within
five business days of No Fear providing written notice of this failure directed
to Jerry Collazo, Chief Financial Officer, at Orange 21 with a copy to Chris
Forrester at Morrison & Foerster, LLP, then No Fear shall have no obligation
under this Agreement to make any payments under this Paragraph 4 due after such
failure and notice, until such time as such credit is made available and
thereafter all obligations under this Paragraph 4 shall resume.

 

2 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision herein to the contrary, in no event
shall Orange 21 be entitled to offset any amounts to be provided as credits to
Simo under Paragraph 5 by any payments to be made to No Fear under this
Paragraph 4.

5. Product Credits.

(a) Provided that the payments set forth above are made timely and in full in
accordance with Paragraph 4 and receipt of all such funds in full is confirmed
by Orange 21, Orange 21 shall provide Simo, or other No Fear Parties as Simo may
designate, with a credit in the aggregate amount of Six Hundred Thousand U.S.
Dollars ($600,000), less the Applicable Withholding Amount (defined in Paragraph
8 below), to purchase products from Orange 21 for retail resale to the public
(which products will be sold to Simo or his designee [CONFIDENTIAL TREATMENT
REQUESTED] as follows:

 

Date

    

Amount of Credit

Effective Date      Three Hundred Fifty Thousand U.S. Dollars ($350,000) less
the Applicable Withholding Amount One (1) month following the Effective Date
     Fifty Thousand U.S. Dollars ($50,000) less the Applicable Withholding
Amount Two (2) months following the Effective Date      Fifty Thousand U.S.
Dollars ($50,000) less the Applicable Withholding Amount Three (3) months
following the Effective Date      Fifty Thousand U.S. Dollars ($50,000) less the
Applicable Withholding Amount Four (4) months following the Effective Date     
Fifty Thousand U.S. Dollars ($50,000) less the Applicable Withholding Amount
Five (5) months following the Effective Date      Fifty Thousand U.S. Dollars
($50,000) less the Applicable Withholding Amount

 

3 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) The Orange 21 Parties shall use commercially reasonable efforts to fill each
purchase order submitted by the No Fear Parties within a commercially reasonable
period after receipt (with delivery F.O.B. Spy Optic’s Carlsbad, California
facility); provided, however, that the Orange 21 Parties shall not be required
to fill any purchase orders submitted by the No Fear Parties which exceed the
aggregate amount of any existing credit balance pursuant to the credit schedule
set forth above; and provided further, however, that to the extent the Orange 21
Parties do not fill any such purchase orders, the No Fear Parties shall retain
any unused or unapplied credit balance to apply to any future purchase orders
which do not exceed the amount of their credit balance.

(c) The initial purchase order of the No Fear Parties, which shall be submitted
on the Effective Date, shall be for products in the quantities and styles set
forth under the column titled “At Once” in Schedule 1 attached hereto, and all
such products shall be delivered by Orange 21 on the Effective Date. Thereafter,
the No Fear Parties will order products and the Orange 21 Parties will deliver
products under this Paragraph 5 substantially in the quantities and styles set
forth in Schedule 1 attached hereto; provided, however, that if at any time the
Orange 21 Parties determine that it is or may become commercially unreasonable
or impracticable to fill any purchase orders based on available inventory and
other customer orders, the Orange 21 Parties will promptly inform the No Fear
Parties, and the Parties will reasonably cooperate in making adjustments to the
products ordered by the No Fear Parties and to be delivered by the Orange 21
Parties.

 

4 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) If No Fear fails to timely make any payment required under Paragraph 4 in
full when due, then Orange 21 shall have no further obligation under this
Agreement to provide any further product credits under this Paragraph 5 due
after such failure (including, without limitation the corresponding credit to be
given on the Date of such payment) until such time as such payment is made.

(e) Notwithstanding any other provision herein to the contrary, in no event
shall the No Fear Parties be entitled to offset any amounts payable by the No
Fear Parties to Orange 21 or its designee under Paragraph 4 by any product
credits extended to No Fear under this Paragraph 5.

6. Promissory Note. The payments required in Paragraph 5 above shall be
memorialized in a promissory note in substantially the form attached hereto as
Exhibit A (the “Note”) from No Fear payable to Orange 21 or its designee, with
the principal amount to be reduced by the amounts of all payments made by No
Fear to Orange 21 (or its designee) pursuant to the schedule in Paragraph 4. The
unpaid principal amount due shall begin to bear interest at the rate of ten
percent, compounded annually, if No Fear fails to timely make any payment when
due as required under Paragraph 4.

7. Security for Payments. The Note shall be secured by a pledge of Orange 21
held of record or beneficially by No Fear, pursuant to a stock pledge agreement
in substantially the form attached hereto as Exhibit B, and all certificates of
ownership of any such stock under the Security Agreement shall be delivered to
the Orange 21 Parties by the No Fear Parties along with the executed version of
this Agreement, the Promissory Note and the stock pledge agreement. The pledged
stock shall be valued at $0.80 per share for collateral purposes, regardless of
any then prevailing market price for the common stock of Orange 21.

 

5 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8. Income Tax. It is understood and agreed that in connection with the
transactions contemplated hereby, Orange 21 will withhold approximately 33.72%
(the “Applicable Withholding Amount”) of the gross amount of each credit as set
forth in Paragraph 5 above as and when granted to Simo or his designee, shall
reduce each credit by the Applicable Withholding Amount, and shall remit all
such amounts to the Internal Revenue Service and the Franchise Tax Board, as
applicable. Orange 21 will provide Simo with a W-2 form consistent with the
foregoing.

9. Product Purchase Agreements. The Parties shall enter into product purchase
agreements in substantially the forms of Exhibits C-1 and C-2 attached hereto.

10. General Releases. The Orange 21 Parties on the one hand, and the No Fear
Parties on the other, hereby release each other and their respective past,
present and future officers, employees, partners, shareholders, subsidiaries,
affiliates, predecessors, successors, assigns, agents, representatives,
insurers, and attorneys, from all claims, whether past, present, or future, for
all liability for any and all damages or other relief, directly or indirectly
arising from, related to, or sustained by reason of any prior dealings of any
kind between them at any time. These releases include but are not limited to a
release by Simo of any and all claims arising out of his service as the Chief
Executive Officer of Orange 21 and any and all claims by Simo or No Fear arising
out of or related to their ownership of stock or other securities of Orange 21.
These general releases specifically include, but are not limited to, a release
of

 

6 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

all claims for any expenses to which any Party may have been or may be put, and
also include all damages to any Party, whether compensatory or punitive, and
whether now known or unknown. For the avoidance of doubt, the Parties agree that
these general releases do not release any party for liability in connection with
actions or events that occur after the Effective Date of this Agreement.

11. Waiver of Civil Code Section 1542. All rights under Section 1542 of the
Civil Code of the State of California are hereby expressly waived by all Parties
with respect to any and all releases set forth herein. It is understood that
Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his settlement with
the debtor.

12. Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including by facsimile) and
mailed (by certified or registered mail), sent or delivered as follows:

 

If to any of       the Orange 21 Parties:    Orange 21 Inc.       Attention:
Chief Financial Officer       2070 Las Palmas Drive       Carlsbad, California
92011       Phone: (760) 804-8420       Fax: (760) 804-8440        With a copy
to:    Morrison & Foerster LLP       Attention: Christopher M. Forrester      
12531 High Bluff Drive       San Diego, California 92130       Phone: (858)
720-5110       Fax: (858) 720-5125   

 

7 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

If to any of      the No Fear Parties:   Simo Holdings, Inc.      Attention:
Chief Executive Officer      1812 Aston Avenue      Carlsbad, California 92008
     Phone: (760) 931-9550      Fax: (760) 931-9741        With a copy to:  
Reeder, Lu & Green, LLP      Attention: Gabriel G. Green      2121 Avenue of the
Stars, Suite 950      Los Angeles, California 90067      Phone: (310) 270-9300
     Fax: (310) 270-9311   

or to such other address or facsimile number as such party shall have designated
in a written notice to the other party. All such notices and communications
shall be effective (i) if delivered by hand, sent by certified or registered
mail or sent by an overnight courier service, when received; and (ii) if sent by
facsimile transmission, when sent.

13. No Admission. This Agreement is in compromise of disputed claims and is not
an admission of liability for all or any part of any such claims by any Party.

14. Applicable Law. This Agreement shall be governed by, construed and enforced
in accord with the laws of the State of California.

15. Jurisdiction to Enforce. Any action to enforce, for breach of, or arising
out of this Agreement shall be commenced in the Superior Court for the State of
California, County of San Diego, and the Parties each agree and consent to
jurisdiction over them in that court for any such proceeding.

16. Persons Bound and Benefited. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto, as well as all their representatives,
employees, principals, agents, assigns, predecessors, successors, parents,
affiliates, subsidiaries, partners and investors, and insurers.

 

8 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

17. Integration. This Agreement and the Exhibits attached hereto constitutes the
entire agreement between the Parties with respect to the settlement, payment,
dismissal, releases, and all other matters and terms referenced herein. Without
limiting the foregoing, the Parties agree that in any dispute arising out of
this Agreement, no evidence relating to the negotiation or drafting of this
Agreement, or any prior drafts of this Agreement, shall be admissible as
evidence for any purpose, including but not limited to interpreting this
Agreement of the intention of the Parties.

18. Agreement Understood. The Parties certify they have read all of this
Agreement, consulted with and received legal advice from their respective
attorneys concerning this Agreement, and understand and agree to the terms of
this Agreement.

19. Involvement of Counsel. The Parties acknowledge they have been represented
by legal counsel of their choosing in the negotiation and drafting of the terms
of this Agreement, each Party enters into this Agreement of its own volition,
freely and without coercion, based on its own judgment and advice of its own
counsel, and not in reliance on any representations or promises of the other
Party except as expressly set forth herein.

20. Joint Preparation. This Agreement has been jointly negotiated and drafted,
and is not to be construed against any Party on the basis that it was the
drafter.

21. Authority. Each person and party executing this Agreement warrants he or it
is the sole owner of the rights and obligations referred to and released herein,
has not assigned or otherwise transferred any interest in any such rights or
obligations, and is authorized to execute this Agreement personally or on behalf
of any entity for whom he or it is acting.

 

9 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

22. Execution of Agreement. This Agreement may be executed by separately signed
signature pages, and when so executed shall have the full force and effect as if
all Parties had signed a single original document.

23. Cooperation and Execution of Additional Documentation. The Parties agree to
cooperate and execute additional documentation which may be required to
implement, memorialize or carry out the provisions and intent of this Agreement.

24. Attorneys’ Fees and Costs Resulting From Breach. If any Party incurs any
attorneys’ fees or costs as a result of another Party’s breach of any obligation
under this Agreement, the aggrieved Party shall be entitled to recover all such
attorneys’ fees and costs incurred as a result of the breach.

 

APPROVED:               MORRISON & FOERSTER LLP Date:                         
By:  

 

        Mark C. Zebrowski       Attorneys for the Orange 21 Parties       REEDER
LU GREEN, LLP Date:                          By:  

 

        Gabriel G. Green       Attorneys for the No Fear Parties

 

10 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

AGREED AND ACCEPTED:       Date:                          Orange 21 Inc.      
By:  

 

      Its:  

 

Date:                          Spy Optic, Inc.       By:  

 

      Its:  

 

Date:                          Spy S.r.l.       By:  

 

      Its:  

 

Date:                          LEM S.r.l.       By:  

 

      Its:  

 

Date:                          No Fear Retail Stores, Inc.       By:  

 

      Its:  

 

Date:                          MX No Fear Europe SAS       By:  

 

      Its:  

 

 

11 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Date:                          Simo Holdings, Inc.       By:  

 

      Its:  

 

Date:                          Mark Simo, Individually      

 

 

12 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT TABLE

Schedule 1. [OMITTED]

Exhibit A. Form of Promissory Note

Exhibit B. Form of Stock Pledge Agreement

Exhibit C-1. Form of Product Purchase Agreement between No Fear Retail, Inc. and
Spy Optic, Inc. [OMITTED]

Exhibit C-2. Form of Product Purchase Agreement between No Fear MX Europe and
Spy S.r.l. [OMITTED]

 

13 of 13

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT A

SECURED PROMISSORY NOTE

 

$357,446.60

  Dated: April 28, 2009

FOR VALUE RECEIVED, each of the undersigned, Simo Holdings, Inc., a California
corporation, (the “Borrower”), HEREBY PROMISES TO PAY to the order of ORANGE 21
INC., a Delaware corporation (the “Lender”), the principal sum of Three Hundred
Fifty-Seven Thousand Four Hundred Forty-Six and 60/100 DOLLARS ($357,446.60), in
five equal monthly installments of Seventy One Thousand Four Hundred Eighty Nine
Dollars and 32/100 ($71,489.32), commencing on May 28, 2009, with subsequent
installments payable on the twenty eighth (28th) day of each month, and with the
last such installment to be due and payable on September 28, 2009 and in the
amount necessary to repay in full the unpaid principal balance hereof.

In the event that any amount of principal or interest, or any other amount
payable under this Promissory Note (this “Note”), is not paid in full when due
(whether at stated maturity, by acceleration or otherwise), the Borrower agrees
to pay interest on such unpaid installment payment or other amount, from the
date such amount becomes due until the date such amount is paid in full, payable
on demand, at a rate per annum equal to ten percent (10%). All computations of
interest shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.

All payments hereunder shall be made in lawful money of the United States of
America and in same day or immediately available funds, to the Lender, in
accordance with the Lender’s payment instructions.

Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in California.

In no event shall the Borrower be obligated to pay the Lender interest, charges
or fees at a rate in excess of the highest rate permitted by applicable law.

The Borrower may upon prior notice to the Lender not later than five
(5) Business Days prior to the proposed prepayment date, prepay the outstanding
amount hereof in whole or in part at any time, without premium or penalty.
Together with any such prepayment the Borrower shall pay accrued interest on the
amount prepaid. Any partial prepayment shall be applied to the installments of
principal hereof in reverse order of maturity.

 

1

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Borrower represents and warrants to the Lender that: (i) the Borrower, if an
entity, is duly organized or formed, as the case may be, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, and has all requisite power and authority to execute, deliver and
perform its obligations under this Note or, if an individual has the capacity to
execute, deliver and perform its obligations under this Note; (ii) the
execution, delivery and performance by the Borrower of this Note have been duly
authorized by all necessary action of the Borrower (if an entity) and do not and
will not (A) contravene the terms of the articles or certificate of
incorporation, or bylaws, or other applicable organizational documents, of the
Borrower (if an entity), or result in a breach of or constitute a default under
any material lease, instrument, contract or other agreement to which the
Borrower is a party or by which it or its properties may be bound or affected;
or (B) violate any provision of any law, rule, regulation, order, judgment,
decree or the like binding on or affecting the Borrower; and (iii) this Note is
the legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms.

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:

(1) the failure to make any payment of principal, interest or any other amount
payable hereunder when due under this Note;

(2) Any representation or warranty by Borrower under or in connection with this
Note shall prove to have been incorrect in any material respect when made or
deemed made;

(3) the breach of any other condition or obligation under this Note and the
continuation of such breach for fifteen (15) days;

(4) the filing of a petition by or against Borrower under any provision of the
United States Bankruptcy Code, as amended or recodified from time to time (the
“Bankruptcy Code”), or under any similar law relating to bankruptcy, insolvency
or other relief for debtors; or appointment of a receiver, trustee, custodian or
liquidator of or for all or any part of the assets or property of the Borrower;
or the insolvency of the Borrower; or the making of a general assignment for the
benefit of creditors by the Borrower;

(5) Borrower (if an entity) shall (i) liquidate, wind up or dissolve (or suffer
any liquidation, wind-up or dissolution), (ii) suspend its operations other than
in the ordinary course of business, or (iii) take any action to authorize any of
the actions or events set forth above in paragraph 4; or

(6) any event of default under the Collateral Agreement (as defined below) shall
have occurred and be continuing; or the Collateral Agreement or any of the other
documents relating to the Collateral after delivery thereof shall for any reason
be revoked or invalidated, or otherwise cease to be in full force and effect, or
Borrower or any other person or entity shall contest in any manner the validity
or enforceability thereof, or Borrower or any other person or entity shall deny
that it has any further liability or obligation

 

2

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

thereunder; or the Collateral Agreement or any of the other documents relating
to the Collateral for any reason, except to the extent permitted by the terms
thereof, shall cease to create a valid and perfected first priority lien in any
of the Collateral purported to be covered thereby.

Upon the occurrence and continuance of any Event of Default, the Lender, at its
option, may (i) by notice to Borrower, declare the unpaid principal amount of
this Note, all interest accrued and unpaid hereon and all other amounts payable
hereunder to be immediately due and payable, whereupon the unpaid principal
amount of this Note, all such interest and all such other amounts shall become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, provided that upon the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code,
the result which would otherwise occur only upon giving of notice by the Lender
to the Borrower as specified above shall occur automatically, without the giving
of any such notice; and (ii) whether or not the actions referred to in clause
(i) have been taken, exercise any or all of the Lender’s rights and remedies
under the Collateral Agreement and proceed to enforce all other rights and
remedies available to the Lender under applicable law.

Borrower agrees to pay on demand all the losses, costs, and expenses (including,
without limitation, attorneys’ fees and disbursements) which the Lender incurs
in connection with enforcement or attempted enforcement of this Note, or the
protection or preservation of the Lender’s rights under this Note, whether by
judicial proceedings or otherwise. Such costs and expenses include, without
limitation, those incurred in connection with any workout or refinancing, or any
bankruptcy, insolvency, liquidation or similar proceedings.

Borrower hereby waives diligence, demand, presentment, protest or further notice
of any kind.

Time is of the essence for the performance of each and every obligation under
this Note.

Subject to that certain Settlement Agreement and Mutual General Release of even
date herewith by and between Orange 21, Inc., Spy Optic, Inc., Spy S.r.l. and
LEM S.r.l., on the one hand, and Mark Simo, Borrower, No Fear Retail Stores,
Inc., and MX No Fear Europe SAS, on the other hand, Borrower agrees to make all
payments under this Note without setoff or deduction and regardless of any
counterclaim or defense. Borrower represents and warrants to the Lender that, to
the best of Borrower’s knowledge, there is no claim, defense, counterclaim or
set-off which could be asserted by or is available to Borrower against the
Lender.

No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of the Lender in exercising any right under this Note
shall operate as a waiver of such right or any other right hereunder.

This Note shall be binding on the Borrower and its successors and assigns, and
shall be binding upon and inure to the benefit of the Lender, any future holder
of this Note and their respective successors and assigns. Borrower may not
assign, including an assignment by operation of law, or transfer this Note or
any of its obligations hereunder without the Lender’s prior written consent.

 

3

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile) and mailed (by
certified or registered mail), sent or delivered as follows:

 

If to the Lender:    Orange 21 Inc.    Attention: Chief Financial Officer   
2070 Las Palmas Drive    Carlsbad, California 92011    Phone: (760) 804-8420   
Fax: (760) 804-8440 With a copy to:    Morrison & Foerster LLP    Attention:
Christopher M. Forrester    12531 High Bluff Drive    San Diego, CA 92130   
Phone: (858) 720-5110    Fax: (858) 720-5125 If to any of    the No Fear
Parties:    Simo Holdings, Inc.    Attention: Chief Executive Officer    1812
Aston Avenue    Carlsbad, California 92008    Phone: (760) 931-9550    Fax:
(760) 931-9741 With a copy to:    Reeder, Lu & Green, LLP    Attention: Gabriel
G. Green    2121 Avenue of the Stars, Suite 950    Los Angeles, California 90067
   Phone: (310) 270-9300    Fax: (310) 270-9311

or to such other address or facsimile number as such party shall have designated
in a written notice to the other party. All such notices and communications
shall be effective (i) if delivered by hand, sent by certified or registered
mail or sent by an overnight courier service, when received; and (ii) if sent by
facsimile transmission, when sent.

This Note is secured by certain collateral (the “Collateral”) more specifically
described in the Stock Pledge Agreement of even date herewith between the
Borrower and the Lender (the “Collateral Agreement”).

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH CALIFORNIA LAW.

 

4

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Borrower hereby (i) submits to the non-exclusive jurisdiction of the courts of
the State of California and the Federal courts of the United States sitting in
San Diego County, of California for the purpose of any action or proceeding
arising out of or relating to this Note and any other documents and instruments
relating hereto, (ii) agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts, (iii) irrevocably waives
(to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.

THE BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS NOTE.

IN WITNESS WHEREOF, Borrower has duly executed this Note, as of the date first
above written.

 

SIMO HOLDINGS, INC. By  

 

  Mark Simo, Chief Executive Officer

 

5

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B

STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of April 28, 2009, is
made between Simo Holdings, Inc., a California corporation (“Pledgor”), and
Orange 21 Inc., a Delaware corporation (“Secured Party”).

Pledgor and Secured Party hereby agree as follows:

SECTION 1. DEFINITIONS; INTERPRETATION.

(a) All capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings assigned to them in the Note.

(b) As used in this Agreement, the following terms shall have the following
meanings:

“Documents” means this Agreement, the Note, and all other certificates,
documents, agreements and instruments delivered to Secured Party under or in
connection with the Note.

“Event of Default” has the meaning set forth in Section 6.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien, or other type of preferential
arrangement.

“Note” means the Promissory Note of even date herewith made by Pledgor in favor
of Secured Party.

“Obligations” means all indebtedness, liabilities and other obligations of
Pledgor to Secured Party, whether under or in connection with this Agreement,
the Note and the other Documents or otherwise, including all unpaid principal on
the Note, all interest accrued thereon, all fees and all other amounts payable
by Pledgor to Secured Party thereunder or in connection therewith, whether now
existing or hereafter arising, and whether due or to become due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and
including interest that accrues after the commencement by or against Pledgor of
any bankruptcy or insolvency proceeding naming such Person as the debtor in such
proceeding.

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, governmental agency or authority, or any other
entity of whatever nature.

“Pledged Collateral” has the meaning set forth in Section 2.

 

1

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

“Pledged Shares” means four hundred forty six thousand eight hundred eight
(446,808) of the issued and outstanding shares of the capital stock, whether
certificated or uncertificated, of the Secured Party now owned by Pledgor, as
more specifically described in Schedule 1.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

(c) Where applicable and except as otherwise defined herein, terms used in this
Agreement shall have the meanings assigned to them in the UCC.

(d) In this Agreement, except to the extent the context otherwise requires:
(i) any reference to an Article, a Section, a Schedule or an Exhibit is a
reference to an article or section thereof, or a schedule or an exhibit thereto,
respectively, and to a subsection or a clause is, unless otherwise stated, a
reference to a subsection or a clause of the Section or subsection in which the
reference appears; (ii) the words “hereof,” “herein,” “hereto,” “hereunder” and
the like mean and refer to this Agreement as a whole and not merely to the
specific Article, Section, subsection, paragraph or clause in which the
respective word appears; (iii) the meaning of defined terms shall be equally
applicable to both the singular and plural forms of the terms defined; (iv) the
words “including,” “includes” and “include” shall be deemed to be followed by
the words “without limitation;” (v) references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto; (vi) references to statutes or regulations are to
be construed as including all statutory and regulatory provisions consolidating,
amending or replacing the statute or regulation referred to; (vii) any table of
contents, captions and headings are for convenience of reference only and shall
not affect the construction of this Agreement; and (viii) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.”

SECTION 2. SECURITY INTEREST.

(a) As security for the payment and performance of the Obligations, Pledgor
hereby pledges to Secured Party, and hereby grants to Secured Party a security
interest in, all of Pledgor’s right, title and interest in, to and under (i) the
Pledged Shares and any certificates and instruments now or hereafter
representing the Pledged Shares, (ii) all rights, interests and claims with
respect to the Pledged Shares, including under any and all related agreements,
instruments and other documents, and (iii) all books, records and other
documentation of Pledgor related to the Pledged Shares, in each case whether
presently existing or owned or hereafter arising or acquired and wherever
located (collectively, the “Pledged Collateral”).

(b) Pledgor hereby agrees to deliver to or for the account of Secured Party, at
the address and to the Person or Persons to be designated by Secured Party, the
certificates representing the Pledged Shares, which shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer or assignment in blank, all in form and substance satisfactory to
Secured Party.

 

2

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Pledgor hereby authorizes Secured Party to file at any time and from time to
time any financing statements describing the Pledged Collateral, and Pledgor
shall execute and deliver to Secured Party, and Pledgor hereby authorizes
Secured Party to file (with or without Pledgor’s signature), at any time and
from time to time, all amendments to financing statements, assignments,
continuation financing statements, termination statements, and other documents
and instruments, in form reasonably satisfactory to Secured Party, as Secured
Party may reasonably request, to effect a transfer of a perfected first priority
security interest in and pledge of the Pledged Collateral to Secured Party
pursuant to the UCC and to continue perfected, maintain the priority of or
provide notice of the security interest of Secured Party in the Pledged
Collateral and to accomplish the purposes of this Agreement. Pledgor will
cooperate with Secured Party in obtaining control (as defined in the UCC) of
Pledged Collateral consisting of investment property. Pledgor will join with
Secured Party in notifying any third party who has possession of any Collateral
of Secured Party’s security interest therein and obtaining an acknowledgment
from the third party that is holding the Collateral for the benefit of Secured
Party. Pledgor ratifies and authorizes the filing by Secured Party of any
financing statements filed prior to the date hereof.

(d) This Agreement shall create a continuing security interest in the Pledged
Collateral which shall remain in effect until terminated in accordance with
Section 15 hereof.

SECTION 3. ADMINISTRATION OF THE PLEDGED COLLATERAL.

(a) Unless an Event of Default shall have occurred and is continuing:
(i) Pledgor shall be entitled to receive and retain for its own account any cash
dividend in amounts consistent with past practices in respect of the Pledged
Collateral, to the extent consistent with the Note; and (ii) Pledgor shall have
the right to vote the Pledged Collateral and to retain the power to control the
direction, management and policies of the Secured Party to the same extent as
Pledgor would if the Pledged Collateral were not pledged to Secured Party
pursuant to this Agreement; provided, however, that Secured Party shall receive,
and Pledgor shall not be entitled to receive, (a) cash paid, payable or
otherwise distributed in redemption of, or in exchange for or in substitution
of, any Pledged Collateral, or (b) dividends and other distributions paid or
payable in cash in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution of the Secured Party or in
connection with a reduction of capital, capital surplus or paid-in-surplus or
any other type of recapitalization involving the Secured Party; and provided
further, however, that no vote shall be cast or consent, waiver or ratification
given or action taken or proxy given which would have the effect of impairing
the position or interest of Secured Party in respect of the Pledged Collateral
or which would alter the voting rights with respect to the stock of the Secured
Party or be inconsistent with or violate any provision of this Agreement or any
other Documents. Secured Party shall execute and deliver (or cause to be
executed and delivered) to Pledgor all such proxies and other instruments as
Pledgor may reasonably request for the purpose of enabling Pledgor to exercise
the voting and other rights which it is entitled to exercise, and to receive
distributions which it is authorized to receive and retain, pursuant to this
subsection (a).

 

3

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Upon and after the occurrence of, and during the continuance of, any Event
of Default: (i) Secured Party shall be entitled to receive all distributions and
payments of any nature with respect to the Pledged Collateral, to be held by
Secured Party as part of the Pledged Collateral; (ii) Secured Party shall have
the right following prior written notice to Pledgor to vote or consent to take
any action with respect to the Pledged Collateral and exercise all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the Pledged Collateral as if Secured Party were the absolute owner
thereof; and (iii) Secured Party shall have the right, for and in the name,
place and stead of Pledgor, to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral, to endorse any checks, drafts, money orders and other instruments
relating thereto, to sue for, collect, receive and give acquittance for all
moneys due or to become due in connection with the Pledged Collateral and
otherwise to file any claims, take any action or institute, defend, settle or
adjust any actions, suits or proceedings with respect to the Pledged Collateral,
execute any and all such other documents and instruments, and do any and all
such acts and things, as Secured Party may deem necessary or desirable to
protect, collect, realize upon and preserve the Pledged Collateral, to enforce
Secured Party’s rights with respect to the Pledged Collateral and to accomplish
the purposes of this Agreement.

(c) Distributions and other payments which are received by Pledgor but which it
is not entitled to retain as a result of the operation of subsection (a) or
(b) shall be held in trust for the benefit of Secured Party, be segregated from
the other property or funds of Pledgor, and be forthwith paid over or delivered
to Secured Party in the same form as so received.

(d) At any time and from time to time, Secured Party may cause any of the
Pledged Collateral to be transferred into its name or into the name of its
nominee or nominees (subject to the revocable rights specified in
subsection (a)). Secured Party shall at all times have the right to exchange
uncertificated Pledged Collateral for certificated Pledged Collateral, and to
exchange certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement.

(e) For the purpose of enabling Secured Party to exercise its rights under this
Section 3 or otherwise in connection with this Agreement, Pledgor hereby
(i) constitutes and appoints Secured Party (and any of Secured Party’s officers,
employees or agents designated by Secured Party) its true and lawful
attorney-in-fact, with full power and authority to execute any notice,
assignment, endorsement or other instrument or document, and to do any and all
acts and things for and on behalf of Pledgor, which Secured Party may deem
necessary or desirable to protect, collect, realize upon and preserve the
Pledged Collateral, to enforce Secured Party’s rights with respect to the
Pledged Collateral and to accomplish the purposes hereof, and (ii) revokes all
previous proxies with regard to the Pledged Collateral and appoints Secured
Party as its proxyholder with respect to the Pledged Collateral to attend and
vote at any and all meetings of the shareholders of the Secured Party held on or
after the date of this proxy and prior to the termination hereof, with full
power of substitution to do so and agrees, if so requested, to execute or cause
to be executed appropriate proxies therefor. Each such appointment is coupled
with an interest and irrevocable so long as the Obligations have not been paid
and performed in full. Pledgor hereby ratifies, to the extent permitted by law,
all that Secured Party shall lawfully and in good faith do or cause to be done
by virtue of and in compliance with this Section (e).

 

4

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(f) Notwithstanding any provision contained in this Agreement, Secured Party
shall have no duty to exercise any of the rights, privileges or powers afforded
to it and shall not be responsible to Pledgor or any other Person for any
failure to do so or delay in doing so. Beyond the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while held hereunder and the
accounting for moneys actually received by Secured Party hereunder, Secured
Party shall have no duty or liability to exercise or preserve any rights,
privileges or powers pertaining to the Pledged Collateral.

SECTION 4. REPRESENTATIONS AND WARRANTIES Pledgor represents and warrants to
Secured Party that:

(a) All the Pledged Shares have been duly and validly issued, and are and will
be fully paid and non-assessable.

(b) With respect to the Pledged Shares Pledgor is the legal record and
beneficial owner thereof, and has and will have good and marketable title
thereto, subject to no Lien except for the pledge and security interest created
by this Agreement.

(c) Except as previously disclosed in writing to Secured Party, (i) there are no
restrictions on the transferability of the Pledged Collateral to Secured Party
or with respect to the foreclosure, transfer or disposition thereof by Secured
Party; and (ii) there are no shareholders agreements, voting trusts, proxy
agreements or other agreements or understandings which affect or relate to the
voting or giving of written consents with respect to any of the Pledged
Collateral.

(d) Pledgor’s chief executive office and principal place of business (as of the
date of this Agreement), and all books and records concerning the Pledged
Collateral (as of the date of this Agreement), are located at its address set
forth on the signature pages hereof; Pledgor’s jurisdiction of organization and
Pledgor’s exact legal name each is as set forth in the first paragraph of this
Agreement; and Pledgor’s organizational identification number is C1486523.

(e) Other than (i) financing statements previously disclosed in writing to
Secured Party and (ii) financing statements in favor of Secured Party, no
effective financing statement naming Pledgor as debtor, assignor, grantor,
mortgagor, pledgor or the like and covering all or any part of the Pledged
Collateral is on file in any filing or recording office in any jurisdiction.

(f) Pledgor has rights in or the power to transfer the Pledged Collateral.

(g) No control agreements exist with respect to any Pledged Collateral other
than control agreements in favor of Secured Party.

 

5

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Pledgor agrees that the foregoing representations and warranties shall be deemed
to have been made by it on the date of each delivery of Pledged Collateral
hereunder.

SECTION 5. COVENANTS So long as any of the Obligations remain unsatisfied,
Pledgor agrees that:

(a) Pledgor will, at its own expense, appear in and defend any action, suit or
proceeding which purports to affect its title to, or right or interest in, the
Pledged Collateral or the security interest of Secured Party therein and the
pledge to Secured Party thereof.

(b) Pledgor shall give prompt written notice to Secured Party (and in any event
not later than thirty (30) days following any change described below in this
subsection) of: (i) any change in the location of Pledgor’s chief executive
office or principal place of business; (ii) any change in the location of books
and records pertaining to Pledged Collateral; (iii) any change in its name;
(iv) any changes in its identity or structure in any manner which might make any
financing statement filed hereunder incorrect or misleading; (v) any change in
its jurisdiction of organization; and (vi) any change in its registration as an
organization (or any new such registration).

(c) Pledgor will not surrender or lose possession of (other than to Secured
Party or, with the prior consent of Secured Party, to a depositary or financial
intermediary), exchange, sell, convey, transfer, assign or otherwise dispose of
or transfer the Pledged Collateral or any right, title or interest therein.

(d) Pledgor will not create, incur or permit to exist any Liens upon or with
respect to the Pledged Collateral, other than the security interest of and
pledge to Secured Party created by this Agreement.

(e) Pledgor will not enter into any shareholders agreement, voting trust, proxy
agreement or other agreement or understanding which affects or relates to the
voting or giving of written consents with respect to any of the Pledged
Collateral.

(f) Pledgor shall give Secured Party immediate notice of the establishment of
(or any change in or to) any securities account pertaining to any Pledged
Collateral.

SECTION 6. EVENTS OF DEFAULT Any of the following events which shall occur and
be continuing shall constitute an “Event of Default”:

(a) Pledgor shall fail to pay when due (i) any amount of principal under the
Note, or (ii) any amount of interest on the Note or other amount payable
hereunder or under any other Document, or any other Obligations, and in the case
of this clause (ii) such failure shall continue unremedied for five (5) days.

(b) Any representation or warranty by Pledgor under or in connection with this
Agreement, the Note or any other Document shall prove to have been incorrect in
any material respect when made or deemed made.

 

6

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Pledgor shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for a period of fifteen (15) days
from the occurrence thereof (unless Secured Party reasonably determines that
such failure is not capable of remedy), or any “Event of Default” as defined in
the Note or any other Document shall have occurred.

(d) Any material impairment in the priority of Secured Party’s Lien hereunder.

(e) Any levy upon, seizure or attachment of any of the Pledged Collateral.

SECTION 7. REMEDIES.

(a) Upon the occurrence and continuance of any Event of Default, Secured Party
may declare any of the Obligations to be immediately due and payable and shall
have, in addition to all other rights and remedies granted to it in this
Agreement, any Note or any other Document, all rights and remedies of a secured
party under the UCC and other applicable laws. Without limiting the generality
of the foregoing, Pledgor agrees that any item of the Pledged Collateral may be
sold for cash or on credit or for future delivery without assumption of any
credit risk, in any number of lots at the same or different times, at any
exchange, brokers’ board or elsewhere, by public or private sale, and at such
times and on such terms, as Secured Party shall determine; provided, however,
that Pledgor shall be credited with the net proceeds of sale only when such
proceeds are finally collected by Secured Party in cash. Secured Party shall
give Pledgor such notice of any private or public sales as may be required by
the UCC or other applicable law. Pledgor recognizes that Secured Party may be
unable to make a public sale of any or all of the Pledged Collateral, by reason
of prohibitions contained in applicable securities laws or otherwise, and
expressly agrees that a private sale to a restricted group of purchasers for
investment and not with a view to any distribution thereof shall be considered a
commercially reasonable sale. Secured Party shall have the right upon any such
public sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Pledged Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption Pledgor
hereby releases to the extent permitted by law.

(b) The cash proceeds actually received from the sale or other disposition or
collection of Pledged Collateral, and any other amounts received in respect of
the Pledged Collateral the application of which is not otherwise provided for
herein, shall be applied to the payment of the Obligations. Any surplus thereof
which exists after payment and performance in full of the Obligations shall be
promptly paid over to Pledgor or otherwise disposed of in accordance with the
UCC or other applicable law. Pledgor shall remain liable to Secured Party, for
any deficiency which exists after any sale or other disposition or collection of
Pledged Collateral.

(c) Pledgor waives, to the fullest extent permitted by law, (i) any right of
redemption with respect to the Pledged Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling of the Pledged Collateral or
other collateral or security for the Obligations; (ii) any right to require
Secured Party (a) to proceed against any Person, (b) to exhaust any other
collateral or

 

7

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

security for any of the Obligations, (c) to pursue any remedy in Secured Party’s
power, or (d) to make or give any presentments, demands for performance, notices
of nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Pledged Collateral; and (iii) all claims, damages,
and demands against Secured Party arising out of the repossession, retention,
sale or application of the proceeds of any sale of the Pledged Collateral.

(d) Pledgor waives any right it may have to require Secured Party to pursue any
third person for any of the Obligations. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. Secured Party may sell
the Collateral without giving any warranties as to the Collateral. Secured Party
may specifically disclaim any warranties of title or the like. This procedure
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral. If Secured Party sells any of the Collateral upon
credit, Pledgor will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Pledgor shall be credited with the proceeds
of the sale.

SECTION 8. NOTICES All notices or other communications hereunder shall be in
writing (including by facsimile transmission) and mailed (by certified or
registered mail), sent or delivered to the respective parties hereto at or to
their respective addresses, facsimile numbers or email addresses set forth below
their names on the signature pages hereof, or at or to such other address or
facsimile number as shall be designated by any party in a written notice to the
other parties hereto. All such notices and communications shall be effective
(i) if delivered by hand, sent by certified or registered mail or sent by an
overnight courier service, when received; and (ii) if sent by facsimile
transmission or electronic mail, when sent.

SECTION 9. NO WAIVER; CUMULATIVE REMEDIES No failure on the part of Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to Secured Party.

SECTION 10. BINDING EFFECT This Agreement shall be binding upon, inure to the
benefit of and be enforceable by Pledgor, Secured Party and its respective
successors and assigns and shall bind any Person who becomes bound as a debtor
to this Agreement. Pledgor may not assign (including by operation of law),
transfer, hypothecate or otherwise convey its rights, benefits, obligations or
duties hereunder without the prior express written consent of Secured Party. Any
such purported assignment, transfer, hypothecation or other conveyance by
Pledgor without the prior express written consent of Secured Party shall be
void. Pledgor acknowledges and agrees that in connection with an assignment of,
or grant of a participation in, the Obligations, Secured Party may

 

8

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

assign, or grant participations in, all or a portion of its rights and
obligations hereunder, including the benefit of Section 17, in accordance with
the Note. Upon any such assignment of Secured Party’s rights hereunder, such
assignee shall have, to the extent of such assignment, all rights of Secured
Party hereunder and may in turn assign such rights, in accordance with the Note.
Pledgor agrees that, upon any such assignment, such assignee may enforce
directly, without joinder of Secured Party, the rights of Secured Party set
forth in this Agreement. Any such assignee shall be entitled to enforce Secured
Party’s rights and remedies under this Agreement to the same extent as if it
were an original party hereto.

SECTION 11. GOVERNING LAW This Agreement shall be governed by, and construed in
accordance with, the law of the State of California, except as required by
mandatory provisions of law and to the extent the validity or perfection of the
security interests hereunder, or the remedies hereunder, in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than
California.

SECTION 12. ENTIRE AGREEMENT; AMENDMENT This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof. No amendment
or waiver of any provision of this Agreement nor consent to any departure
therefrom by Pledgor shall in any event be effective unless the same shall be in
writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 13. SEVERABILITY Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Agreement, or the validity or effectiveness of such provision
in any other jurisdiction.

SECTION 14. COUNTERPARTS This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

SECTION 15. TERMINATION Upon payment and performance in full of all Obligations,
the security interests created by this Agreement shall terminate and Secured
Party shall promptly execute and deliver to Pledgor such documents and
instruments reasonably requested by Pledgor as shall be necessary to evidence
termination of all such security interests given by Pledgor to Secured Party
hereunder.

SECTION 16. CONFLICTS In the event of any conflict or inconsistency between this
Agreement and the Note, the terms of this Agreement shall control.

 

9

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SECTION 17. COSTS AND EXPENSES.

(a) Pledgor agrees to pay on demand all costs and expenses of Secured Party, and
the fees and disbursements of counsel, in connection with the enforcement or
attempted enforcement of, and preservation of any rights or interests under,
this Agreement and the Note, including in any out-of-court workout or other
refinancing or restructuring or in any bankruptcy case, and the protection, sale
or collection of, or other realization upon, any of the Pledged Collateral,
including all expenses of taking, collecting, holding, sorting, handling,
preparing for sale, selling, or the like, and other such expenses of sales and
collections of Pledged Collateral.

(b) Any amounts payable to Secured Party under this Section 17 or otherwise
under this Agreement if not paid upon demand shall bear interest from the date
of such demand until paid in full, at the highest default rate of interest set
forth in the Note.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

SECURED PARTY

 

ORANGE 21 INC.

 

    SIMO HOLDINGS, INC. By:  

 

    By:  

 

  A. Stone Douglass, Chief Executive Officer       Mark Simo, Chief Executive
Officer Address:     Address: 2070 Las Palmas Dr.     1812 Aston Ave. Carlsbad,
CA 92011     Carlsbad, CA 92008    

 

10

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 1

to the Stock Pledge Agreement

PLEDGED SHARES

Common stock of Secured Party being represented by stock certificates as
follows: Certificate No.: 00000184CS, No. of Shares: 884,883

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.